                                          Case 5:20-cv-00411-SVK Document 38 Filed 05/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXANDER MARTIN VON                               Case No. 20-cv-00411-SVK
                                         BRANDENFELS,
                                   8
                                                        Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                   9                                                        EX PARTE APPLICATION FOR
                                                 v.                                         ALTERNATIVE SERVICE
                                  10
                                         ROOMSTER CORP,                                     Re: Dkt. No. 35
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 6, 2020, Defendant Roomster Corp. filed the instant ex parte application for
                                  14   alternative service pursuant to Rule 45 of the Federal Rules of Civil Procedure. Dkt. 35.
                                  15   Defendant seeks to serve a subpoena to testify at a deposition and produce documents to third-
                                  16   party Christina White via an email to Plaintiff, whom White is currently residing with. Dkt. 35 at
                                  17   1-2; Dkt. 35-4 at 2. Defendant also asks this Court to require Plaintiff to confirm, within twenty-
                                  18   four (24) hours of receipt of email service, that he has provided the subpoena to White. Id.
                                  19          Rule 45 of the Federal Rules of Civil Procedure states that “[s]erving a subpoena requires
                                  20   delivering a copy to the named person.” Fed. R. Civ. P. 45(b)(1). “The majority of courts
                                  21   understand ‘delivering’ to require personal service of the subpoena.” Fujikura Ltd. v. Finsar
                                  22   Corp., No. 15-mc-80110-HRL (JSC), 2015 WL 5782351, at *5 (N.D. Cal. Oct. 5, 2015).
                                  23   However, “[c]ourts have permitted parties to serve Rule 45 subpoenas by alternative methods of
                                  24   service other than personal service.” Toni Brattin & Co. v. Mosaic Int’l, LLC, No. 15-mc-80090-
                                  25   MEJ, 2015 WL 1844056, at *3 (N.D. Cal. April 9, 2015). “Courts are more inclined to grant such
                                  26   alternative service where the serving party has provided sufficient evidence of its earlier diligence
                                  27   in attempting to effectuate personal service.” Fujikura Ltd., 2015 WL 5782351, at *5. Here,
                                  28   Defendant has demonstrated that it has attempted personal service on White multiple times to no
                                          Case 5:20-cv-00411-SVK Document 38 Filed 05/15/20 Page 2 of 2




                                   1   avail. Dkt. 25 at 4-6; see also Dkt. 35-1; Dkt. 35-2; Dkt. 35-3. The Court also takes into

                                   2   consideration the impediments to personal service effected by the current COVID-19 restrictions

                                   3   in place in the State of California. Accordingly, the Court GRANTS Defendant’s application.

                                   4   Defendant is ORDERED to serve third-party Cristina White by emailing the subpoena to

                                   5   Plaintiff. Plaintiff is ORDERED to confirm with Defendant that he has provided the subpoena to

                                   6   White within twenty-four (24) hours of receipt of email service.

                                   7          SO ORDERED.

                                   8   Dated: May 15, 2020

                                   9

                                  10
                                                                                                   SUSAN VAN KEULEN
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
